Citation Nr: 1035190	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-37 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for 
service-connected bilateral pes planus (flat feet).

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 
1965.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran 
testified before a Decision Review Officer (DRO) at a hearing at 
the RO in October 2006. 

In August 2008, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development.  

As will be discussed subsequently, the Veteran claims TDIU, 
therefore, that issue is raised by the record, is properly before 
the Board, and has been included on the title page of this 
decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The claim of TDIU is REMANDED to the RO via the AMC for 
development.  

FINDING OF FACT

The Veteran's bilateral pes planus (flat feet) is sufficiently 
productive of pronounced flat foot characteristics including 
marked pronation, extreme plantar tenderness, probable marked 
inward displacement, along with pain, tenderness, and weakness.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent disability 
rating, but no higher, for the service-connected bilateral pes 
planus (flat feet) have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.21, 4.71(a), 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  As the Veteran's service-
connected pes planus is assigned the maximum schedular evaluation 
pursuant to this decision, there is no prejudice to the Veteran 
regardless of whether VA failed to adequately notify and/or 
assist the Veteran in the development of his claim.  See, e.g., 
38 C.F.R. § 20.1102 (harmless error).

A Rating Higher than 30 Percent for Bilateral Pes Planus (Flat 
Feet)

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 38 C.F.R. § 4.14.  While the veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In determining the present level 
of a disability for any increased evaluation claim, however, 
there must be consideration of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The Veteran's service-connected bilateral flat feet are rated as 
30 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code (DC) 
5276.  A bilateral acquired flatfoot (pes planus) will be rated 
as 30 percent disabling where severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
characteristic callosities.  A maximum 50 percent disability 
rating is assigned where the bilateral flat foot is shown to be 
pronounced with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. Part 4, Diagnostic Code 5276.

The medical evidence shows the Veteran has a long history of 
bilateral foot disability with pain while walking as a primary 
symptom.  VA clinical and radiological findings from the past 
confirm the Veteran has bilateral pes planus.  A VA medical 
examination of the feet in February 2005 revealed the Veteran's 
continued complaints of bilateral foot pain while walking, with 
flat feet on standing and tenderness on the dorsum of the feet.  
He used Tylenol for pain as well as sitting down and massage of 
the feet.  It was reported at the time that the Veteran was 
retired from working, and he used shoe inserts and a cane on 
occasion.   

VA and private clinical records through 2008 show continued 
treatment for bilateral foot disability, along with the Veteran 
complaints of worsening foot problems.  

In March 2009 a VA compensation examination of the feet was 
performed.  The Veteran complained of pain, weakness, stiffness, 
and fatigability of the feet.  It was reported that there was no 
history of hospitalization or surgery for his feet.  He had 
flare-ups of foot symptoms weekly or more often that lasted less 
than a day.  He stated that he was unable to walk too far, and he 
got relaxation when he took pressure off his feet.  The Veteran 
reported that he was unable to stand for more than a few minutes, 
or walk more than a few yards.  He wore shoe inserts that 
provided fair efficacy.  The physical examination of the feet 
revealed painful motion, swelling, tenderness, instability, 
abnormal weight bearing, and muscle atrophy.  Objective evidence 
of painful motion included pain upon dorsiflexion of the feet and 
pain in the tarsometatarsal region of the feet, bilaterally.  2+ 
pitting edema was noted.  Pain was also observed along the neck 
of the talus bilaterally.  It was reported that the Veteran 
required a cane to ambulate, and the examiner noted an unusual 
shoe wear pattern.  He was not employed.  He last worked in 1991, 
with one month working in 1993 that was terminated because he was 
unable to stand too long.  The diagnosis was painful feet.  The 
examiner noted that the bilateral pes planus severely affected 
the Veteran's ability to perform certain activities of daily 
living including chores shopping and traveling.  The disability 
completely prevented the Veteran from engaging in exercise, 
sports or recreation.

In an April 2009 addendum to the examination, the examining 
podiatrist reported that the Veteran had marked pronation of the 
feet manifested by weak posterior tibial muscle group that could 
cause increased pronation.  It was stated that the Veteran had 
extreme tenderness of the plantar surfaces of the feet and mid-
moderate tenderness upon palpation of the medial arch.  Regarding 
whether the Veteran had marked inward displacement, the 
podiatrist stated that if inward displacement means pronation, 
then there was moderate inward displacement with weight bearing.  

There were no spasms noted upon inversion/eversion of the foot at 
the tendoachilles.  The Veteran had orthopedic shoes with some 
correction of the pes planus that the Veteran reported had 
helped.  There was weakness along the dorsiflexors and evertors 
of the foot that caused increased pronation.  The podiatrist 
opined the Veteran had weakness of the foot secondary to 
posterior tibial and dorsiflexor muscle group that caused an 
increase in pronation in the foot leading to pes planus adult 
acquired.  The increased pronation can lead to flare-ups and 
weakness in the medial arch.  

In sum, the evidence shows that the Veteran's bilateral pes 
planus has indeed undergone some increased pathology.  The 
previous medical examination in 2005 revealed symptoms primarily 
limited to pain and tenderness of the feet, whereas in the most 
recent VA medical examination various additional symptomatology 
is shown including weakness, stiffness, and fatigability of both 
feet.  These objective findings are in addition to the continued 
complaints of bilateral foot pain and dorsum tenderness noted by 
the Veteran.  In addition, the most recent examination identified 
some characteristics associated with pronounced flat feet under 
Diagnostic Code 5276, including marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement.  The clinical findings in 2009 do not show evidence 
of severe spasm of the feet; however, pertinent regulations do 
not require that all cases show all the findings specified by the 
Rating Schedule.  The findings must be sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with impairment 
of function will be expected in all cases. 38 C.F.R. § 4.21. 38 
C.F.R. § 4.21.  In any event considering the overall findings and 
all the other symptoms associated with the Veteran's bilateral 
pes planus, it is apparent that Veteran's disability picture most 
nearly approximates the 50 percent rating under Diagnostic Code 
5276 for pronounced bilateral flatfoot.  This is the maximum 
evaluation awarded under this diagnostic code.  

The Board has reviewed alternative diagnostic codes, and finds 
that they are inapplicable in this case.  See 38 C.F.R. § 4.71a.

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered, for exceptional cases where scheduler 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The evidence, primarily from 
medical histories, shows that the Veteran has been retired from 
work for many years, and he is not currently working.  In 
addition, the Veteran's bilateral flat feet disability has not 
necessitated surgery or frequent periods of hospitalization and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity of 
the disability.  In any event, the requirements for referral for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
regular schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  
Where, as here, the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, the 
assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the analysis 
stops.  Id.

The Board is aware of the report that the Veteran's termination 
from work back in 1993 reportedly was due to his inability to 
stand for long periods, and that may be attributed to his 
bilateral pes planus or flat feet.  It is noted though that the 
issue of TDIU addresses such assertion which is the subject of 
the remand portion of this decision and further development.

For the reasons and bases set forth above, the evidence of record 
supports the assignment of a 50 percent rating, but no higher, 
for the service-connected pes planus.  The criteria for the 
assignment of this 50 percent rating, but no higher, have been 
met during the entire appeal period, as there are no distinct 
time periods where the Veteran's symptoms warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

A 50 percent rating is granted for bilateral pes planus (flat 
feet), subject to the laws and regulations governing the payment 
of VA compensation.


REMAND

In a June 2010 informal hearing presentation, the Veteran's 
accredited representative raises the issue of entitlement to a 
TDIU, stating that in the March 2009 medical examination it was 
reported that the Veteran was terminated from his last job (in 
1993) because he was unable to stand too long, apparently 
relating this with his service connection bilateral pes planus.  
Again, the Veteran has therefore raised the issue TDIU. See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once 
a veteran submits evidence of medical disability and additionally 
submits evidence of unemployability, VA must consider total 
rating for compensation based upon individual unemployability).  
With regard to a TDIU, the RO has not developed or adjudicated 
this issue. 

The U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  Although the Veteran has already perfected an appeal, 
the matter should be remanded to the RO to address the issue of 
TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  As to the issue of TDIU, send a duty-to-
assist notice letter notifying the Veteran 
and his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to substantiate 
the TDIU claim on appeal, either on a 
schedular or extra-schedular basis. This 
notice must indicate what information or 
evidence the Veteran should provide, and of 
what information or evidence VA will attempt 
to obtain on his behalf.  See 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 3.159(b).  This letter 
should also comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise him 
of how VA assigns disability ratings and 
effective dates for any grant of service 
connection.

2.  After completion of the above and any 
additional development deemed necessary, 
including obtaining Social Security 
Administration records and scheduling a VA 
examination, if appropriate, adjudicate the 
issue of entitlement to a TDIU.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


